Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the preliminary amendment filed 3/01/2022, in which:
 
Claim(s) 1-20 is/are were cancelled.
Claim(s) 21-38 is/are were added.
Claim(s) 21-38 is/are currently pending.
Claim(s) 21, 29 is/are independent claims.

Prior Art

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 29-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wonderware, (Wonderware InTouch HMI Tag Viewer Guide, Published: 10/09/13), hereinafter: Wonderware.
Note: Wonderware was cited in the IDS filed 11/16/2021.

Claim 21:
As per independent claim 21, Wonderware discloses a historian system comprising: 
one or more computers comprising one or more processors and one or more non- transitory computer readable media, the one or more non-transitory computer readable media having instructions stored thereon that when executed cause the one or more computers to implement [wonderware is a computer executed application]: a graphical user interface (GUI) [pages 11, 14, GUI]; 
wherein the GUI includes: a header, wherein the header is located near a top portion of the GUI [page 11 see figure 1, a header area located on top of UI] a tag search area [pages 14, 15. Searching for a tag via the find tag/alarm menu or the quick search field], a tag summary area and a tag detail area [page 16, viewing tags, the left pane displays tag summaries as well as details about tags, including name, values, types]. 
wherein the header is configured to provide GUI navigation capability for the historian system [see fig 1, page 11, header provides GUI navigation capability for the historian system] wherein the header includes the tag search area [pages 14, 15. Searching for a tag via the find tag/alarm menu or the quick search field] 
wherein the tag search area is configured to enable a search and selection of tags stored in the historian system area [page 14,. In the find what box, the user enters a name of a tag or alarm group, the system searches historian system]. 
wherein the tag summary area is configured to display graphical representations of tags selected in the tag search area [page 16, viewing tags, the left pane displays tag summaries as well as details about tags, including name, values, types] and 
wherein the tag detail area is configured to display graphical representations of values associated with tags selected in the tag summary area [page 16, viewing tags, the left pane displays tag summaries as well as details about tags, including name, values, types].

Claim 22:
As per claim 22, which depends on claim 21, Wonderware discloses further comprising a data series area; wherein the data series area is configured to display tags comprising a group of one or more tags selected in the tag summary area [page 18. Watch windows allow users to select and group relevant tags together, page 19, to add tags to a watch window the user can select the tags from the left pane, right click on the tag and add it to the watch window. Alternatively, the user can drag and drop the tags to the watch window].

Claim 29:
As per independent claim 29, Wonderware discloses a historian system comprising: one or more computers comprising one or more processors and one or more non- transitory computer readable media, the one or more non-transitory computer readable media having instructions stored thereon that when executed cause the one or more computers to implement [wonderware is a computer executed application]: 
a graphical user interface (GUI) [pages 11, 14, GUI];;
wherein the GUI includes: a tag summary area, a tag detail area[page 16, viewing tags, the left pane displays tag summaries as well as details about tags, including name, values, types], and a tag search area [pages 14, 15. Searching for a tag via the find tag/alarm menu or the quick search field]
wherein the tag summary area is configured to display graphical representations of tags selected in the tag search area[page 16, viewing tags, the left pane displays tag summaries as well as details about tags, including name, values, types] 
wherein the tag detail area is configured to display graphical representations of values associated with tags selected in the tag summary area[page 16, viewing tags, the left pane displays tag summaries as well as details about tags, including name, values, types].
wherein the tag search area is configured to enable a search and a selection of tags stored in the historian system [page 14,. In the find what box, the user enters a name of a tag or alarm group, the system searches historian system].
wherein the tag search area comprises a first panel, a second panel, and a third panel [page 14, fig 1, see search area includes]; and wherein each of the first panel, the second panel, and the third panel comprise a results section that displays results in response to a search query [[page 14] see fig 1 search window provides a first panel  and second panel displaying results, additionally see [page 15 quick search] and [page 11] left and right pane display results in response to quick search].

Claim 30:
As per claim 30, which depends on claim 29, Wonderware discloses wherein the first panel is configured to display tags that match the search query [page 14, a list of tags that match the search query appear under tagname].

Claim 31:
As per claim 31, which depends on claim 30, Wonderware discloses wherein the first panel is configured to display one or more subgroups of the tags [page 14, a list of tags that match the search query appear under tagname, user can select a subgroup where to search tags].

Claim 32:
As per claim 32, which depends on claim 31, Wonderware discloses wherein the second panel is configured to display the tags of a selected group of the one or more subgroups [page 14, a list of tags that match the search query appear under tagname, user can select a subgroup where to search tags, results appear under parent/alarm group].

Claim 33:
As per claim 33, which depends on claim 32, Wonderware discloses wherein the third panel is configured to display tag metadata details of a selected tag of the tags displayed in the second panel [[page 11] right pane displays tag metadata such as value , type, name].

Claim 34:
As per claim 34, which depends on claim 33, Wonderware discloses wherein the tag metadata details include one or more of a tag name, a source, a data type, a unit of measure, a range, an interpolation, and a description [[page 11] right pane displays tag metadata such as value, type, name].

Claim 35:
As per claim 35, which depends on claim 33, Wonderware discloses wherein the third panel includes an add tag option [[page 15-16] user can add a tag to the tag viewer or to the add to watch].

Claim 36:
As per claim 36, which depends on claim 35, Wonderware discloses wherein selection of the add tag option is configured to add the tag to the tag detail area[[page 15-16] user can add a tag to the tag viewer or to the add to watch]..

Claim 37:
As per claim 37, which depends on claim 29, Wonderware discloses further comprising a data series area; wherein the data series area is configured to display tags comprising a group of one or more tags selected in the tag summary area [[page 11, 18-19] watch window display at the bottom of tag viewer, tags grouped using separators].



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 23-28, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wonderware in view of Steve Tullis et al, (US PG Pub No.20140331179; Published: 11/06/2014)(hereinafter: Tullis).
Note: Trulis was cited in the IDS filed 11/16/2021.

Claim 23:
As per claim 23, which depends on claim 22, Wonderware discloses wherein the data series area is configured to allow a user the GUI to select and deselect displayed tags to plot [a selected chart] in the tag detail area [page 19, You can add tags or dotfields to a watch window to monitor their values at run time. You can add upto 2000 tags or dotfields to a watch window].
Wonderware discloses plotting live data in the tag detail area. However, Wonderware failed to specifically disclose plotting a selected chart.
Tullis, in the same field of data visualization discloses this limitation in that [[0029, 0033-0034] a visualization including a chart is selected and data plotted].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the live view data monitoring of Wonderware to visualize and plot the data in a selected chart as disclosed by Tullis. The motivation for doing so would have been to generate and update data visualization for efficient utilization of data analysis while eliminating the need of unnecessary user input (0002).

Claim 24:
As per claim 24, which depends on claim 23, Wonderware and Tullis disclose wherein the GUI is configured to enable a user to view details of each tag in the data series area by selecting a tag details option near each tag. Wonderware, [page 19, You can add tags or dotfields to a watch window to monitor their values at run time. You can add upto 2000 tags or dotfields to a watch window. On the left pane, right-click the tag and click Add to Watch. The tag is added to the watch window].

Claim 25:
As per claim 25, which depends on claim 21, Wonderware discloses plotting live data in the tag detail area. However, Wonderware failed to specifically disclose further comprising a chart gallery area; wherein the chart gallery area is configured to display different charts applicable for a selected tag group in the tag summary area. 
Tullis, in the same field of data visualization discloses this limitation in that [[0031, 0033-0034] the actionable suggestions 306 may be displayed in proximity to the visualization 304. In an example scenario, the application may display a bar chart 308, a pie chart 310, a 3D bar chart 312, and a line chart 314 as actionable suggestions 306.].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the live view data monitoring of Wonderware to allow a user to select a chart from a gallery of different charts as disclosed by Tullis. The motivation for doing so would have been to generate and update data visualization for efficient utilization of data analysis while eliminating the need of unnecessary user input (0002).

Claim 26:
As per claim 26, which depends on claim 25, it is rejected under the same rationale as claim 25 above. Additionally Wonderware and Tullis disclose wherein a selection of a chart via the GUI will display a respective chart type in the tag detail area. Tullis, [[0031, 0033-0034] the actionable suggestions 306 may be displayed in proximity to the visualization 304. In an example scenario, the application may display a bar chart 308, a pie chart 310, a 3D bar chart 312, and a line chart 314 as actionable suggestions 306.].

Claim 27:
As per claim 27, which depends on claim 25, it is rejected under the same rationale as claim 25 above. Additionally Wonderware and Tullis disclose wherein the GUI is configured to enable a user to switch between different chart types for a set of selected tags Tullis, [[0031, 0033-0034] the actionable suggestions 306 may be displayed in proximity to the visualization 304. In an example scenario, the application may display a bar chart 308, a pie chart 310, a 3D bar chart 312, and a line chart 314 as actionable suggestions 306.].

Claim 28:
As per claim 28, which depends on claim 27, it is rejected under the same rationale as claim 27 above. Additionally Wonderware and Tullis disclose wherein the different chart types include one or more of a summary chart, a time in state chart, a summary grid, and a diagnostic grid Tullis, [[0031, 0033-0034] the actionable suggestions 306 may be displayed in proximity to the visualization 304. In an example scenario, the application may display a bar chart 308, a pie chart 310, a 3D bar chart 312, and a line chart 314 as actionable suggestions 306]. All suggested charts summarize data.

Claim 38:
As per claim 38, which depends on claim 29, Wonderware discloses plotting live data in the tag detail area. However, Wonderware failed to specifically disclose further comprising a chart gallery area; wherein the chart gallery area is configured to display different charts applicable for a selected tag group in the tag summary area.
Tullis, in the same field of data visualization discloses this limitation in that [[0031, 0033-0034] the actionable suggestions 306 may be displayed in proximity to the visualization 304. In an example scenario, the application may display a bar chart 308, a pie chart 310, a 3D bar chart 312, and a line chart 314 as actionable suggestions 306.].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the live view data monitoring of Wonderware to allow a user to select a chart from a gallery of different charts as disclosed by Tullis. The motivation for doing so would have been to generate and update data visualization for efficient utilization of data analysis while eliminating the need of unnecessary user input (0002).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOWARD CORTES/Primary Examiner, Art Unit 2144